Title: To Thomas Jefferson from Cyrus Griffin, 9 June [1780]
From: Griffin, Cyrus
To: Jefferson, Thomas



Sir
Philadelphia June 9th [1780.]

I have the mortification to inform you that the Enemy are parading the Jerseys in great force, at least with six thousand Infantry and the General says with a large body of horse also. In consequence of this movement the commander in chief requests that major Lee may be ordered to the main army, and I suppose this morning Congress will prevent his proceeding to the southward.
A Committee of Congress who have been many weeks at head quarters with very extensive powers, in concurrence with G. Washington and the marquis de La Fayette, think proper to call upon the different states for a considerable quantity of specific supplies in addition to a former resolution of Congress, and also for 22,000 militia immediately to join the northern army, but whether Congress will send forth the requisitions to the state of Virginia I cannot determine, as the neighboring states will demand your utmost exertions.
I suppose the great plan of finance is already happily executed; indeed the resolutions of Congress should be complied with, as a General scheme, for without unanimity upon these important points our confederation will break to pieces. What ever may have been the opinions of some states in Congress, a large majority of that body ought to be regarded especially in critical times like the present.
Congress have no objection that I should sit in the Court of appeal, notwithstanding my resignation be not accepted, but my attendance must be dispensed with whilest acting in that commission—it is probable I shall not act in that commission long.
There has been skirmishing in the Jerseys. The militia behaved well—as yet no great mischief. The army are moving towards the enemy.
